Title: To George Washington from John Hancock, 26 March 1777
From: Hancock, John
To: Washington, George



Sir,
Philada March 26th 1777.

I have the Honour of transmitting such Resolves of Congress as have passed since my last, which are either relative to your Department, or necessary for your Information.

The Congress have authorized you to proceed in the Exchange of Prisoners agreeably to the Cartel at present existing, or such other Regulations as you may think proper to make in the Matter, provided the Enemy will relax in their Treatment of Genl Lee, and acknowledge him to be a Prisoner of War, and as such entitled to be exchanged.
I congratulate you on the Arrival of a Vessel at this Port, from France, with eleven Thousand Stand of Arms in good Order, and I am informed, fit for immediate Use. She has brought likewise fifteen Hundred Gun Locks and a large Quantity of Flints, Six Thousand eight Hundred of the Arms are public Property. The Balance, which belong to Individuals, the Congress have empowered the secret Committee to purchase immediateley.
I have wrote to General Gates to repair to Ticonderoga agreeably to the enclosed Resolve.
Colonel Clinton was yesterday appointed a Brigadier General, in Consequence of a very warm Recommendation from the Convention of New York. As he is an Officer of established good Character, and is now engaged in obstructing the River, his Station at the Highlands will be more convenient, and highly agreeable to the Convention of New York.
Your Favour by Genl Green was duly received, and a Committee appointed to confer with him, the Result of which shall be immediately transmitted. I have the Honour to be with the most perfect Esteem & Respect, Sir your most obed. Servt

John Hancock Presidt


This moment Rec’d yor favr by Col. Palfrey, I shall assist him all in my power.

